This is a claim for damages arising out of the repair and alteration of the Capitol building of the State of Illinois authorized by an Act of the 49th General Assembly. This claim was referred to a commissioner to take testimony and upon conclusion of testimony by the plaintiff the counsel for the plaintiff and for the defendant together with the State supervising architect, upon consideration of the evidence offered and of all the records, files, document and information obtainable, have considered each and every item of the claim declared upon and have agreed that the sum of eight thousand nine hundred ninety-eight and 49/100 dollars ($8,998.49), is due the complainant in equity and good conscience. We concur in this finding and agreement and we therefore award the claimant in full of the above claim the sum of eight thousand nine hundred ninety-eight 49/100 dollars ($8,998.49).